Title: The American Commissioners to Vergennes, 28 August 1778: résumé
From: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John
To: Vergennes, Charles Gravier, comte de


<Passy, August 28, 1778: We have several subjects that we must lay before you. One, unfortunately, is money. The nature of the war has necessitated far more emissions of paper currency than would ordinarily have been wise; to limit them Congress has borrowed extensively, with interest to be paid in Europe, great sums of which are now due. The financial assistance so generously furnished us is almost spent, and our expenses here have been so great that our resources are exhausted. We hope that His Majesty’s quarterly payment of 750.000 l.t. may be continued. Congress authorized us to borrow two million sterling, and we request permission to raise such part of it in this kingdom as may be possible. We are willing to limit the interest to that given by His Majesty, to whom most will prefer to lend; but the desire to establish commercial connections may induce some to serve the Americans in this way.

We understand that ships of ours in Italy wishing to return home, and Italian merchants wishing to trade with America, are deterred by the danger from Barbary corsairs. We therefore request assistance through His Majesty’s good offices with the Barbary states, as stipulated in the Treaty of Commerce.
Many Americans in England and on the Continent want to return home but fear difficulties in removing their property. We submit to His Majesty’s wisdom whether some way may be found for them to pass through this kingdom with their personal effects, not for sale, without paying duty. Dr. Smith informs us that part of his baggage, consisting of household linen and plate, is detained in Calais as contraband. We should be grateful if you could secure him permission to take his effects home with him duty free. We also request a passport for the English ship that is to land our prisoners as close to Brest as possible.>
